                   Case 19-10138-R Document 4 Filed in USBC ND/OK on 01/27/19 Page 1 of 6
                                       UNITED STATES BANKRUPTCY COURT

                                                       NORTHERN DISTRICT OF OKLAHOMA


                                                                                                        Case No.
In Re:       Andrew Birchie Wagnon
                                                                                                        Chapter 13

                                                                     ND LOCAL FORM 3015-1                 V. 03/15/18
                                                                     ED LOCAL FORM 3015-1(B)
Debtor(s)
                                                                     CHAPTER 13 PLAN
                                                                     Select One:

                                                                         Original Plan



Part 1: Notices
Debtor(s) must check "Included" on each line in the following chart for the provisions related to that paragraph to be effective. If a
box is not checked, the Plan does not include the provision, and the provision will be ineffective if set out later in the Plan.

 1.1     This Plan contains nonstandard provision(s), set out in Part 8                                                          Included
         This Plan limits the amount of a secured claim in Part 3, Section 3.2.2 based on a valuation of the collateral for
 1.2                                                                                                                             Included
         the claim that may result in a partial payment or no payment to the secured creditor
 1.3     This Plan avoids a security interest or lien in Part 3, Section 3.5                                                     Included


To Debtors:        The presence of an option on this form does not indicate that the option is appropriate in your circumstances. Plans that do
                   not comply with local rules and prior judicial rulings may not be confirmable.

To Creditors:      Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

                   You should read this Plan carefully and discuss it with your attorney.

                   If you oppose the Plan's treatment of your claim or any provision of this Plan, you or your attorney must file an objection
                   to confirmation at least seven (7) days before the date set for the hearing on confirmation, unless otherwise ordered by the
                   Bankruptcy Court. The Bankruptcy Court may confirm this Plan without further notice if no objection to confirmation is
                   filed. See Federal Rule of Bankruptcy Procedure 3015. You are required to timely file a proof of claim in order to
                   receive payments under any Plan. If you do not timely file a proof of claim you may not receive any payments under
                   the Plan and funds that you otherwise would have received may be paid to other creditors and a Court could find
                   that you have waived your right to payment of the amounts that would otherwise be due to you under applicable
                   nonbankruptcy law.


Part 2: Plan Payments and Length of Plan
2.1. Debtor(s) will make regular payments to the Trustee as follows:

                $ 1,650                    per month for         1- 60                 months;

          Insert additional lines if needed for step payments.
          Plan payments to the Trustee shall commence on or before 30 days after the Chapter 13 Petition is filed.
          The Trustee's preset percentage fee established by the Attorney General of the United States or its designee shall be deducted
          from each payment upon receipt and transferred to the Chapter 13 Expense Account.




                                                                         Page 1 of 6
                    Case 19-10138-R Document 4 Filed in USBC ND/OK on 01/27/19 Page 2 of 6

            If the Trustee is paying current ongoing postpetition mortgage payments under Section 3.1 of this Plan, upon the filing of a Notice
            of Payment Change by the mortgage servicer under Federal Rule of Bankruptcy Procedure 3002.1(b), or a Notice of Fees,
            Expenses and Charges under Federal Rule of Bankruptcy Procedure 3002.1(c), the Trustee is authorized (but not required) to
            increase the Debtor(s)' Plan payments to accommodate any increases stated in the notice(s) without necessity of formal
            modification of the Plan. In the event that the Plan payment is increased by the Trustee under this provision, the Debtor(s) and
            Debtor(s)' Attorney will be given seven (7) days' notice and opportunity to object to such increase.

2.2 Income tax refunds.
            Debtor(s) will timely file all required income tax returns and supply the Trustee with a complete copy (including all attachments) of
            each income tax return (both state and federal) filed during the Plan term within fourteen (14) days of filing the return and will turn
            over to the Trustee all net income tax refunds, minus earned income tax credits, received during the Plan term. Income tax refunds
            shall be paid to the Trustee in addition to the Plan payments stated above.

 2.3 Additional payments.
            Check one.
        ■    None. If "None" is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:           Treatment of Secured Claims
3.1 Maintenance of payments on claims secured only by principal residence of Debtor(s) and cure of default, if any.
    Check one.


     None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

■     Debtor(s) will maintain the current ongoing postpetition installment payments on the secured claims listed below, with any changes
      required by the applicable contract and noticed in conformity with any applicable rules. The current ongoing monthly payments will be
      disbursed either by the Trustee or directly by the Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in
      full through disbursements by the Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the Court, the amounts
      stated on a timely filed proof of claim under Federal Rule of Bankruptcy Procedure 3002(c) shall control over any contrary amounts
      stated below with respect to the current installment payment and the total amount of arrearage. If relief from the automatic stay is
      ordered as to the principal residence listed in this paragraph, then, unless otherwise specifically ordered by the Court, all payments under
      this paragraph as to that collateral or principal residence including arrearage payments will cease, and all secured claims based on that
      collateral will no longer be treated by the Plan. The final column includes only payments disbursed by the Trustee rather than by the
      Debtor(s).



 Provision for Ongoing Monthly Mortgage Payments on Principal Residence

                                                                                         Current monthly
                   Name of                                                                 installment                Monthly Payments and Number
                   Creditor                           Collateral                            payment                    of Payments through Trustee
                                                                                  $ 1,063.46                           $ 1,063.46

     Vanderbilt Mortgage and              homestead real property &               Disbursed by:                           1-60        (months)
     Finance Inc                          mobile home                              ■   Trustee
                                                                                       Debtor(s)

    Insert additional claims as needed.
 Payments received by holders and/or servicers of mortgage claims for ongoing postpetition installment payments shall be applied and credited to the
 Debtor(s)' mortgage account as if the account were current and no prepetition default existed on the petition date. No late charges, fees or other monetary
 amounts shall be assessed due to the timing of any payments made by the Trustee under the Plan.



 Provision for Mortgage Arrearage Payments on Principal Residence
                                                                         Page 2 of 6
                      Case 19-10138-R Document 4 Filed in USBC ND/OK on 01/27/19 Page 3 of 6

                                                                                                                                            Monthly
                                                                                                                      Interest rate
                                                                                                                                          Payments and
                                                                                                                      on arrearage
               Name of                                   Amount of          Gap Payment*          Total amount                             Number of
                                                                                                                     (if applicable)
               Creditor             Collateral           arrearage          (if applicable)       of arrearage                              Payments
                          Homestead real               $ 20,045.46        $ 1,063.46             $ 21,108.92         0           %       $ 316.67
      Vanderbilt Mortgage
                          property and mobile
      and Finance, Inc.                                                                                                                     mo 1 - 60
                          home
          Insert additional claims as needed.

       *For purposes of this Plan, when the ongoing postpetition mortgage payment is disbursed by the Trustee, the term “Gap Payment” is defined as the
       ongoing postpetition mortgage payment(s) that becomes due between the petition date and the first day of the month following the due date of the first
       Plan payment to the Trustee.


3.2 Payment of fully secured claims, requests for valuation of collateral, and modification of undersecured claims.
 Check one or more as applicable.

■     None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506 by final paragraph of 11 U.S.C. § 1325(a)
    Check one.

          ■    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Other Long-Term Secured Debts
    Check one.

          ■    None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Lien avoidance.
Check all that apply.

          ■    None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

Judicial liens must be avoided by separate motion. See 11 U.S.C. § 522(f)(1)(A).

3.6 Surrender of collateral.
Check one.

      ■       None. If "None" is checked, the rest of § 3.6 need not be completed or reproduced.

Part 4: Treatment of Fees and Priority Claims
4.1 Domestic Support Obligations

  ■       None. If "None" is checked, the rest of § 4.1 need not be completed or reproduced.


4.2 All Other Claims Entitled to Priority Status [Including Fees of Counsel for the Debtor(s)]

              None. If "None" is checked, the rest of § 4.2 need not be completed or reproduced.




                                                                          Page 3 of 6
                 Case 19-10138-R Document 4 Filed in USBC ND/OK on 01/27/19 Page 4 of 6
                                                                                                     Monthly
                                                                                                   Payments and
                                                                                                    Number of
       Name of Creditor                Description                Amount of Claim                    Payments              Total payments by Trustee
                                                              $ 3,500                        $ 58.33                       $ 3,500
   Terry D. Bigby
                              Attorney Fees
   Bigby Law Office
                                                                                                 Mo 1-60
 Insert additional claims as needed.

 The amount of claim stated above shall not be construed to be a request for determination of the allowed priority claim amount under Federal Rule of
 Bankruptcy Procedure 3012. However, the creditor shall be bound by the “Monthly payments and Number of Payments” stated above under 11 U.S.C.
 §1327(a).


        Counsel for Debtor(s) has elected to file an application for allowance of attorney's fees and costs.



    If this box is checked, Counsel for Debtor(s) shall file a fee application within 14 days following confirmation of the Chapter 13 Plan. If
    the “Amount of Claim” above exceeds the amount of attorney fees allowed by the Court, the Trustee shall pay the excess to other
    creditors entitled to payment under the Plan. If Counsel for Debtor(s) fails to file a fee application within 14 days following confirmation
    of the Plan, or by such time as allowed by Court Order, the Trustee shall disburse the entire “Amount of Claim” to other creditors entitled
    to payment under the Plan.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1 Separately classified nonpriority unsecured claims.
  Check One

   ■    None. If "None" is checked, the rest of § 5.1 need not be completed or reproduced.
5.2 Nonpriority unsecured claims not separately classified.
  Allowed nonpriority unsecured claims that are not separately classified will be paid concurrently from funds remaining after disbursements
  have been made to all other creditors provided for in this Plan, on a pro rata basis. The actual payback to nonpriority unsecured claimants
  may vary and could be less than projected below depending on the total nonpriority unsecured claims actually filed and allowed, and how
  supplemental mortgage claims filed under Federal Rule of Bankruptcy Procedure 3002.1 are paid. See Parts 2.1 and 3.1.

  Unsecured claims per Schedule E/F (Part 2):
                                                                               $ 2,238.14
  Add: Claims relegated to unsecured status:
                                                                               $
  Subtract: Unsecured claims separately classified above:
                                                                               $
  Total projected unsecured claims not separately classified:
                                                                               $ 2,238.14
  Projected (not guaranteed) amount available for these claims:
                                                                               $ 0
  Projected (but not guaranteed) percentage payback to
  holders of unsecured claims that are not separately                                 0                  %
  classified:


Part 6: Executory Contracts and Unexpired Leases
6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All
    other executory contracts and unexpired leases are rejected.
  Check one.
   ■    None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.


                                                                        Page 4 of 6
                 Case 19-10138-R Document 4 Filed in USBC ND/OK on 01/27/19 Page 5 of 6

Part 7: Property of the Estate, Stay and Other Provisions
 A. All property of the estate under 11 U.S.C. §§ 541 and 1306 at the time of confirmation of this Plan, and all property thereafter acquired
 and included in the estate under 11 U.S.C. § 1306, shall remain property of the estate until removed from the estate by statute or by separate
 order. The Debtor(s) shall remain in possession of property of the estate and be responsible for insuring and preserving it.

 B. If in effect at confirmation, and unless otherwise terminated as provided for in Part 3, § 3.6 above, the automatic stay provided in 11
 U.S.C. § 362(a) and the codebtor stay provided in 11 U.S.C. § 1301(a) shall remain in full force and effect until terminated or modified by
 statute or by order of the Court.

 C. Confirmation of this Plan shall serve as a determination that the Debtor(s) have satisfactorily complied with 11 U.S.C. § 521(a) and the
 case shall not thereafter be subject to dismissal under 11 U.S.C. § 521(i).

 D. The Debtor(s) shall not incur any debts without prior approval of the Court, except as may be necessary for emergency medical care in
 circumstances where prior approval is not practical.

 E. If a priority or secured claim, including a mortgage arrearage claim, is filed for or amended to an amount less than the amount provided
 for in this Plan, the Trustee is authorized to pay the lesser amount.

 F. If relief from the automatic stay is ordered as to any item of collateral securing a claim being paid under this Plan, then, unless otherwise
 specifically ordered by the Court, all payments to that secured creditor with respect to that claim will cease, and the Trustee is authorized to
 disburse any funds that the creditor would otherwise have been entitled to receive to other creditors under the Plan.

 G. If this Plan is a modified Plan filed under 11 U.S.C. §1329(a), then all payments made by the Debtor(s) and all disbursements made by
 the Trustee prior to the confirmation of this Plan are incorporated herein and supersede any other provision contained herein.


Part 8: Nonstandard Plan Provisions
8.1 Check "None" or List Nonstandard Plan Provision

   ■    None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

9.1 Signatures of Debtor(s) and Attorney for Debtor(s)
    If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s)' signatures are optional. The attorney for
    the Debtor(s), if any, must sign below.


    Each Debtor and Attorney signing below certifies that the wording and order of the provisions in this Chapter 13 Plan are
    identical to those contained in Local Form 3015-1 of the United States Bankruptcy Court for the Northern District of Oklahoma,
    or those contained in Local Form 3015-1(B) of the United States Bankruptcy Court for the Eastern District of Oklahoma, other
    than any nonstandard provisions included in Part 8.




                                                                    Page 5 of 6
                Case 19-10138-R Document 4 Filed in USBC ND/OK on 01/27/19 Page 6 of 6




/s/ Andrew Birtchie Wagnon



Signature of Debtor 1                                 Signature of Debtor 2




Executed on   01-27-19                                Executed on
MM / DD / YYYY                                       MM / DD / YYYY




/s/Terry D. Bigby

                                                            Date
                                                       MM / DD / YYYY 01-27-19
Signature of Attorney for Debtor(s)




                                                Page 6 of 6
